DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 16 May 2022 and the request for continued examination filed on 16 May 2022. 
Claim 9 was canceled. Claims 1, 8, and 10 were amended. Claims 1-8 and 10 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “identifying, by the processor, an optimal parameter set from the reduced set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters, wherein the optimal parameter set provides a distinctive behavior among data points of the plurality of clusters”. The most relevant portion of the original disclosure states:
(Page 12, Lines 23-28) Referring again to Fig. 3, at block 308, an optimal parameter set may be identified from the reduced set of parameters, based on highest variance among the reduced25 set of parameters. Variance (62) is known as a measurement of spread between numbers in a data set. Typically, variance is a square of difference of each value to its mean. In an aspect, several permutations and/or combinations calculations may be performed to obtain the optimal parameter set. 

(Page 12, Line 30 through Page 13, Line 2) In one example, for a particular advertisement impression, the parameter DomLoading may have values of 1.1, 1.2, 1.3, 1.11, 1.23, and 1.43. It could be observed that the values do not vary much from a mean value, and thus this data12 series has a low variance. In such case, values of the parameter DomLoading will not help to distinguish between individual data points. 

(Page 13, Lines 4-7) In another example, the parameter Click time to install may have values as 11, 20,5 56, 102, and 180. It could be observed that the values vary much from a mean value, and thus this data series has a high variance. In such case, values of the parameter Click time to install will help to distinguish between individual data points. 

(Page 13, Lines 9-13) The optimal parameter set optimally contributes to scatter plots by giving a distinctive behaviour. In an aspect, variance may be used to find the optimal parameter set. Using variance, a feature (data point) with higher value of variance is taken into consideration, while all other features with variance close to '0' may not be considered as they would not provide distinction among data points. 

	The original disclosure here states a functionality of “identifying … an optimal parameter set”, but (1) it provides no direction how to achieve this generally, and (2) provides no indication as to how to identify an optimal parameter set that provides a “distinctive” behavior among data points of the plurality of clusters. Identifying parameter sets that provide a “distinctive” behavior among data points is not something that one of ordinary skill in the art would take as a given that need not be explained at all. Because the original disclosure only generally states the identified functionality and provides no indication as to how that function is performed, and because one of ordinary skill in the art would not understand this function as understood based solely on its description, and because the limitation is a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description support. Claim 10 is similarly rejected.

	Amended claim 1 recites the non-original limitation “deriving, by the processor, a second set of parameters by performing feature engineering on the first set of parameters to remove noise values present within the first set of parameter.” The most relevant portion of the original disclosure states: 
(Page 9, Lines 1-9) At block 304, feature engineering may be performed on the first set of parameters to derive a second set of parameters. In one implementation, feature engineering may comprise several mathematical processing techniques, such as imputation, numerical imputation, handling outliers, binning, log transform, one hot encoding, feature split, and scaling. The second set of parameters obtained through feature engineering are utilized for improving performance of a data model. In an aspect, the system 200 may perform big data analytics and/or machine learning analysis on the first set of parameters and/or the second set of parameters to learn a pattern of progression.

(Page 9, Lines 11-17) Using imputation, empty or noise values present within the first set of parameters may be deleted. Deletion of the empty or noise values may prevent disruption of a data model when data corresponding to certain parameter(s) is missing or include noise. In one case, when a column in a data set includes 5% empty values, then rows of the data set corresponding to the empty values may be deleted. In another case, when a column in the data includes 95% empty values, then instead of rows, the column including the empty values may be deleted.

	The claims recite performing a generic feature engineering technique to remove “noise values”. The disclosure (Page 9, Lines 1-9) indicates that feature engineering encompasses imputation, handling outliers, binning, log transform, one hot encoding, feature split, and scaling. However the disclosure (Page 9, Lines 11-17) only suggests that imputation may eliminate “noise values.” The specification does not suggest that other types of feature engineering can eliminate noise values. The claims, through reciting a generic feature engineering technique (which encompasses non-imputation techniques) which eliminates “noise values” (only disclosed as eliminated by imputation), requires features not suggested or supported by the original disclosure. Based on the disclosure, one of ordinary skill in the art would not understand applicant as possessing the non-original limitation at the time of filing. Thus the claim is rejected for lack of written description support. Claim 10 is similarly rejected.

	Claim 1 recites the effectively original limitation “identifying, by the processor, anomalies present in the plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to the online advertisement.” The most relevant portion of the original disclosure states:
(Page 3, Lines 13-22) A second set of parameters may be derived by performing feature engineering on the first set of parameters. Dimensions of the second set of parameters may be reduced using a dimensionality reduction technique to obtain a reduced set of parameters and to generate a plurality of clusters. An optimal parameter set from the reduced set of parameters may be identified based on highest variance among the reduced set of parameters. Anomalies in the plurality of clusters may be identified based on the optimal parameter set. The anomalies may represent fraudulent traffic related to the advertisement. Structure and properties of the anomalies may be understood, and the anomalies may be classified based on payment, source, or geography, to detect fraudulent advertisement traffic.

(Page 13, Lines 15-19) At block 310, anomalies in a plurality of clusters may be identified based on the optimal parameter set. The anomalies may represent fraudulent traffic related to the advertisement. In an embodiment, upon understanding structure and properties of the anomalies, the anomalies may be classified based on payment status, source, and/or geography, to detect fraudulent advertisement traffic.

	Per MPEP 2163, “a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”. 
	The above disclosure states that anomalies are identified based on the optimal parameter set, but does not provide any indication as to how anomalies are identified based on the optimal parameter set. One of ordinary skill in the art would not recognize this disclosure as sufficiently describing how anomalies are identified by a processor based on an optimal parameter set. Thus the original claims define the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed. Because the claims recite a functional result while the disclosure insufficiently describes how to achieve that result, one of ordinary skill in the art would not understand applicant as possessing the non-original limitation at the time of filing. Thus the claim is rejected for lack of written description support. Claim 10 is similarly rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “noise values present within the first set of parameters.” The specification does not define the term “noise values” and it is not a term of art. One of ordinary skill in the art would not know whether this refers to outliers or to erroneous data. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 10 is similarly rejected.

Claim 1 recites “a distinctive behavior among data points.” The term “distinctive” is a term of degree. Per MPEP 2173: “Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.” Here the specification provides no standard or examples of what constitutes “distinctive” behavior. Because of the lack of standard and the lack of examples, one of ordinary skill in the art would not reasonably be able to determine the boundaries of “distinctive behavior”. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 10 is similarly rejected.

Claim 8 recites “upon the analysis of the properties of the anomalies, classifying the anomalies based on at least one of payment status, source of transaction, and geography of transaction, to identify the fraudulent traffic related to the advertisement.” One of ordinary skill in the art would not at all understand how “payment status”, “source of transaction” or “geography of transaction” relate to the anomalies. Further, it is not clear whether this limitation requires the data points identified as anomalies be associated with “at least one of payment status, source of transaction, and geography of transaction.” Further it is not clear whether “transaction” here is meant to refer to a purchase and an exchange of currency, or whether a click event would constitute a transaction. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 10, recites in part, collecting a first set of parameters related to users’ activities performed, through user device, on an online platformed accessed through an online advertisement served by an advertisement server, wherein the first set of parameters comprise at least one of impression level parameters, click level parameters, install level parameters, and event level parameters, wherein the users’ activities are collected over a predetermined period of time;  deriving a second set of parameters by performing feature engineering on the first set of parameters to remove noise values present within the first set of parameters; reducing dimensions of the second set of parameters using a dimensionality reduction technique to obtain a reduced set of parameters, and generating a plurality of data clusters from the reduced set of parameters; identifying an optimal parameter from the reduced set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters, wherein the optimal parameter set provides a distinctive behavior among data points of the plurality of data clusters; and identifying anomalies present in the plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to online advertisement. These limitations set forth a concept of collecting user activity information, analyzing it, and identifying fraudulent user activity information. This concept relates to identifying fraudulent information associated with advertising and marketing data, and as such the concept is a marketing or advertising activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites the additional element of a processor which performs the steps of the abstract idea. Claim 10 recites the additional element of a system comprising a processor and a memory which implement the abstract idea. These additional elements are recited at an extreme level of generality, and may be interpreted as generic computing devices used to implement an abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims also recite the additional element of collecting data upon establishing a connection between a user device and a web server through a communication device. This additional element does not describe how the data is collected, and instead only provides the context of the data collection. This additional element reflects no improvement to technology, does not require any particular device, does not affect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element, individually and in combination with the prior computing device additional element, does not integrate the abstract idea into a practical application. There are no further additional elements. Because the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, claims 1 and 10 recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite collecting data upon establishing a connection between a user device and a web server through a communication device. Per MPEP 2106.05(d), the courts have recognized receiving or transmitting data over a network (e.g., using the Internet to gather data ) as a well understood, routine, and conventional computer functionality. Further, per MPEP 2106.05(d), storing information in a memory is also a well understood, routine, and conventional computer functionality. As such, this additional element, individually and in combination with the prior computing device additional element, does not amount to significantly more than the abstract idea. There are no other additional elements. Thus the additional elements do not amount to significantly more than the abstract idea. Thus the independent claims are not patent eligible.  
Claims 2-8 further narrow the abstract idea, but the claims continue to recite an abstract idea. Claims 2-9 do not recite any further additional elements. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application, or amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (“Time to stop wasting money on fake clicks!”).

Regarding Claim 1 and 10: Zhu discloses a method of identifying advertisement fraud, the method comprising:
upon establishing a connection between a user device and a web server through a communication network, collecting, by a processor, a first set of parameters related to users’ activities performed, through the user device, on an online platform accessed through an online advertisement served by an advertisement server, wherein the first set of parameters comprise at least one of impression level parameters, click level parameters, install level parameters, and event level parameters, wherein the users’ activities are collected over a predetermined period of time (“A content publisher contracts with the commissioner to display advertisements on their websites, and gets commissions based on the traffic it drives to the advertisers. See at least Page 1. Also: The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2. Examiner’s note: One of ordinary skill would understand Zhu’s description of publisher based advertisement display on websites as implying that the dataset relates to the provision of an advertisement via a server. Further, one of ordinary skill in the art would understand Zhu’s description of the dataset as implying is was collected after establishing a connection between a device and a server, and that it was collected by a processor, and that subsequent processing operations are performed by a processor). 
deriving, by the processor, a second set of parameters by performing feature engineering on the first set of parameters to remove noise values present within the first set of parameters (“Feature Engineering …  The click-count-oriented revenue-sharing system provides fertile ground for the fake clicks, so I tried to create a series of features to catch the abnormal behavior patterns of click actions. … I created 25 (=5*5) features by calculating the click count within 1, 3, 10, 30, and 60 seconds ahead of the click record made by a specified ip, os, or device, or through a specific app or channel. Click counts from an ip, a device, an os, on an app, or through a channel within a certain period of time all could be good predictors. I utilized (and removed afterwards) the click records within first 60 seconds to generate additional predictors for all the samples. For each combination of these five original categorical features (ip, os, app, channel, and device), 40 (=5*(5–1)*2) more created interactive time window count features focus on time interval of 10 and 3 seconds ahead of each click record. For example, ip_channel_10s represents the count of unique ip’s contributing the click on a specific channel in the past 10 seconds, while channel_ip_10s the count of channels a specific ip has clicked on in the past 10 seconds.” See at least Page 3. Also: “This article describes my personal machine learning project on click fraud prediction for a mobile app ad. All the source code can be found on my Github.” See at least Page 2. Examiner’s note: Zhu’s feature engineering here results in a removal of the click records within the first 60 seconds). 
reducing, by the processor, dimensions of the second set of parameters using a dimensionality reduction technique to obtain a reduced set of parameters, and generating a plurality of data clusters from the reduced set of parameters; identifying, by the processor, an optimal parameter set from the set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters, wherein the optimal parameter set provides a distinctive behavior among data points of a plurality of data clusters; and identifying, by the processor, anomalies present in a plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to the online advertisement (“After the generation of millions of click count-based numerical variables, it is necessary to check the correlation between attributes. From the correlation heat map, there are highly positive correlations between these accumulative count attributes, such as the click count an app or a channel got in the past 1 second and 3 seconds. In the period of model training of linear models, therefore, Principal Components Analysis (PCA) would be helpful for a better model performance.” See at least Page 5. Examiner’s note: one of ordinary skill in the art would understand a PCA Analysis as producing a set of parameters with highest variance, and that this would generate data clusters of the new parameters. Also: “I fed 13 features generated by PCA, retaining 95% of the variance, to linear models — logistic regression and LDA. For distance-based algorithm (KNN and SVC), all the input data was standardized.” See at least Page 7. Also: Also: “I finally chose the well tuned XGBoost model with 20 most important attributes including numerical click count variables and transformed high-cardinality categorical features. The ROC-AUC score on test dataset reached 0.969132, while the overfitting was avoided.” See at least Page 9. Also: “it is the ability to predict fraud click rather than the interpretability that is emphasized in the case of click fraud, XGBoost unquestionably outperforms other models in terms of its ROC-AUC score.” See at least Page 7). 

Regarding Claim 2: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the impression level parameters comprise at least one of an impression time, location, device details, window size, video size, size of used memory, system clock time, and DomLoading (“The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2).

Regarding Claim 3: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the click level parameters comprise at least one of a click time, location, and device details (“The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2).

Regarding Claim 4: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the install level parameters comprise at least one of install time, device details, application version, Software Development Kit (SDK) version, publisher information, location, and an Internet Protocol (IP) address (“The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2).

Regarding Claim 5: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the event level parameters comprise at least one of an event time, location, device details, application version, SDK version, IP address, and publisher information (“The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2).

Regarding Claim 6: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the feature engineering comprises at least one of imputation, numerical imputation, handling outliers, binning, log transform, one hot encoding, feature split, and scaling (Data Scaling The range of numeric features highly varies in this project. If a feature in the dataset is big in scale compared to others, this big scaled feature will become dominating and needs to be normalized for the algorithms where Euclidean distance is measured, such as KNN and SVC. I used Standard Scaler from scikit-learn library to conduct data scaling. See at least Page 4). 

Regarding Claim 7: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the dimensionality reduction technique is selected from a group consisting of Principal Component Analysis (PCA), Non-Negative Matrix Factorization (NMF), Kernel PC A, Graph-based kernel PCA, Linear Discriminant Analysis (LDA), Generalized Discriminant Analysis (GDA), Auto-encoder, T-distributed Stochastic Neighbor Embedding (t-SNE), and Uniform Manifold Approximation and Projection (UMAP) (In order to visualize the high dimensional dataset, I chose t-Distributed Stochastic Neighbor Embedding (t-SNE), another technique for dimensionality reduction more suitable for visualization. See at least Page 5. Also: I fed 13 features generated by PCA, retaining 95% of the variance, to linear models — logistic regression and LDA. See at least Page 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (“Time to stop wasting money on fake clicks!”) in view of Masud et al. (US 2012/0054184 A1). 

Regarding Claim 8: Zhu discloses the above limitations. Zhu discloses at least one of payment status, source of transaction, and geography of transaction (“Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded.” See at least Page 2). However, Zhu does not appear to disclose analyzing properties of the anomalies; and upon analysis of the properties of the anomalies, classifying the anomalies to identify the fraudulent traffic related to the advertisement, wherein the properties are analyzed based on at least one of Dunn index, Silhouette coefficient, and Inertia.
	However, Masud teaches analyzing properties of the anomalies; and upon analysis of the properties of the anomalies classifying the properties of the anomalies to identify the fraudulent traffic related to the advertisement, wherein the properties are analyzed based on at least one of Dunn index, Silhouette coefficient, and Inertia (For instance, the illustrative embodiments may wait to determine whether more such F-outliers appear in the streams that observe strong cohesion among themselves. If a sufficient number of such strongly cohesive and well separated F-outliers are observed, a novel class may be assumed to have appeared, and the F -outliers may be classified as a novel class instance. See at least [0058]. Also: Therefore, F-outliers are potential novel class instances, and they may be temporarily stored in the buffer buf (see Process 4) to observe whether they also satisfy the cohesion property. Then a determination is made as to whether there are enough F-outliers that are close to each other. This may be performed by computing the following metric, which is called, the q-Neighborhood Silhouette Coefficient, or q-NSC. See at least [0213]). 
	Zhu provides techniques for identifying advertising traffic fraud, upon which the claimed invention’s classification of advertising traffic fraud can be seen as an improvement. However, Masud demonstrates that the prior art already knew of classifying outlying data as well as the specific classifying technique recited. One of ordinary skill in the art could have easily applied the techniques of Masud to the system of Zhu to classify the advertising traffic fraud. One of ordinary skill in the art would have recognized that such an application of Masud would have predictably resulted in an improved system which would both identify advertising fraud and group advertising fraud relative to classes. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Zhu and the teachings of Masud. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-10: Applicant submits that by identifying the optimal parameter, a distinctive behavior between the data points of the plurality of clusters is identified. The anomalies may be identified based on the distinctive behavior of data points of the plurality of clusters as shown in FIGs. 5 AND 5B. Therefore, amended independent claim 1 is compliant with the written description requirement. 
Examiner’s Response: Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Stating that anomalies are identified “based on the distinctive behavior of data points” does not clarify the issue. Examiner notes the claims require that this operation is performed by the processor, and the mere indication of a factor (“distinctive behavior”) which may be perceivable to humans does not explain how a processor identifies an anomaly based on the distinctive behavior or an optimal parameter set. 

Applicant’s Argument Regarding 112(b) Rejections of claims 8 and 9: Claim 8 has been amended. Claim 9 is moot in view of its cancellation. 
Examiner’s Response: Applicant's arguments filed have been fully considered. The rejection of claim 9 is withdrawn and the rejection of claim 8 is updated above. 

Applicant’s Argument Regarding 101 Rejections of claims 1-10:  
The combination of the above-mentioned steps of independent claim 1 results in an improvement in the detection of fraudulent traffic related to an advertisement. 
Applicant submits that the above-mentioned steps of independent claim 1 are similar to at least claim 2 of example 46 provided in the memorandum “October 2019 Examples 43-46” issued on October 17, 2019. For instance, similar to claim 2 of example 46, independent claim 1 also adds meaningful limitations to claims to integrate a judicial exception into a practical application. Specifically, independent claim 1 recites the step of “deriving” based on feature engineering, a second set of parameters, and thus so obtained the “reduced” second set of parameters are further processed to facilitate empty and noise values present within the first set of parameters. 
As per “DDR Holdings, LLC v. Hotels.com” decision of the Court of Appeals for the Federal Circuit, an improved particular method of digital data compression is indicative of an improvement in existing technology. The amended independent claim 1 is also directed towards the suppression of data to increase the speed of processing. 
Examiner’s Response: Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Examiner notes MPEP 2106.05(a) which states: “It is important to note, the judicial exception alone cannot provide the improvement.” The asserted improvement appears to fully be based on the abstract idea rather than any additional elements. Further, per MPEP 2106, “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The specification does not provide meaningful technical details on how to implement the claimed invention. Thus one of ordinary skill in the art would not recognize the claimed invention as providing a technical improvement. 
The present claims are not similar to Example 46, Claim 2. Example 46, Claim 2 includes a feed dispenser and an automated control signal of the feed dispenser. The indicated functional analysis of feature engineering on data is in no way analogous to a physical feed dispenser and control signals for a feed dispenser. Further, the feature engineering is considered part of the abstract idea, and thus is not an additional element. 
DDR Holdings does not appear to indicate that digital data compress is per se an improvement in existing technology. Further, the claimed feature engineering is not meaningfully analogous to data compression. 

Applicant’s Argument Regarding 102 Rejections of claims 1-7 and 10:  
Zhu is silent regarding PCA technique that identifies an optimal parameter set from the reduced set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters. 
Zhu merely describes that PCA technique is a dimensional reduction technique, whereas according to claim 1, the dimensional reduction technique is performed before performing the step of “identifying, by the processor, an optimal parameter set from the reduced set of parameters” and accordingly, Zhu does not teach or suggest the identification of an optimal parameter among the reduced set of the parameters after performing the dimensional reduction technique such as PCA technique. 
Examiner’s Response: Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Examiner notes MPEP 2144.01 which states “"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)”. One of ordinary skill in the art would understand through Zhu’s incorporation of PCA that it teaches the identified limitation. Further, Examiner notes that applicant argument here does not constitute an assertion to the contrary. 
Zhu describes using PCA on their data and then feeding 13 features into linear models (“I fed 13 features generated by PCA, retaining 95% of the variance, to linear models — logistic regression and LDA.” See at least Page 7). One of ordinary skill in the art would understand this as using PCA as a dimensional reduction technique, and then the identification/selection of a set of 13 parameters with greatest variance among the parameters produced by the PCA. As such, one of ordinary skill in the art would understand Zhu’s PCA to both disclose reducing the dimensions of the second set of parameters and identifying an optimal parameter set from the reduced set of parameters. 

Applicant’s Comment’s: 
Applicant submits the experimental results of the claimed system to further clarify the claimed subject matter. … on reduction of the dimensions, four broad clusters are detected as illustrated in the below graph. 
Zhu fails to incorporate parameters beyond the click level. 
None of the cited references would be able to achieve the above technical results. 
Examiner’s Response:
Examiner notes that applicant’s explanation of the “claimed subject matter” does not actually clarify the issue. The graph provided (Graph 1 of Applicant’s Response dated 16 May 2022) does not clarify how optimal parameter sets are identified or anomalies are identified. Further, examiner notes that applicant’s clarification extensively relies on features not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that the claims explicitly only require parameters comprising at least one of click level parameters and other parameters.
Examiner notes MPEP 2121.I which states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has not satisfactorily rebutted this presumption of operability. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Lee et al. (US 2020/0153742 A1) discusses detecting click fraud via flow analysis and dimensional reduction. 
Liu et al. (US 2020/0242673 A1) broadly discusses fraud detection through anomaly detection. 









Zhang (US 9729727 B1) discusses performing a principal component analysis and identifying fraudulent and suspicious datapoints based on the resulting clusters, which appears particularly close to applicant’s disclosed techniques (See at least Fig. 7, reproduced below).

    PNG
    media_image1.png
    322
    488
    media_image1.png
    Greyscale

Surdulescu et al. (US 7523016 B1) discusses anomaly detection including the observation that “Unusual variance in historical data may indicate fraud” (See at least Column 8, Lines 1-10). 
Byrne et al. (US 2020/0175517 A1) discusses a fraud detection system based on a variance exceeding a predetermined threshold (See at least Claim 1). 
Wang et al. (GB 2514239 A) discusses fraud detection including selecting values with a highest variance (See at least [10059]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-09-08